 TRUCK DRIVERS (RANDOLPH PAPER CO.)TruckDrivers,OilDrivers,FillingStation andPlatform Workers'Union Local No. 705,affiliatedwith the International Brotherhoodof Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica(Randolph Paper Company)and FrankByers. Case 13-CB-5790October 29, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn August 7, 1975, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a -supporting brief, and the General Counsel filedan answering brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations,Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions 1 andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Truck Drivers,OilDrivers, Filling Station and Platform Workers'Union Local No. 705, affiliated with the Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Chicago, Illinois,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order.1We have also considered Respondent's motion to remand the case tothe Administrative Law Judge and find that motion to be without merit.Accordingly, Respondent's motion to remand is hereby dismissed..DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Chicago, Illinois, on June 25, 1975.The charge was filed January 16, 1975, by Frank Byers, anindividual (herein called Byers). The complaint issuedMarch 31, 1975, and alleges violations by Truck Drivers,Oil Drivers, Filling Station and Platform Workers' Union199Local No.705, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica (herein called Respondent)of Section8(b)(1)(A) and (2) of the NationalLaborRelations Act, asamended.The parties were given opportunity at the hearing tointroduce relevant evidence,to examine and cross-examinewitnesses,and to argue orally.Briefs were filed for theGeneral Counsel and Respondent.ISSUEThe issue is whether or not Respondent caused Ran-dolph Paper Company (herein called the Company) to layoff Byers because of Byers' nonmembership in Respondentin a manner violative of Section 8(b)(1)(A) and (2) of theAct.1.JURISDICTIONThe Company is an Illinois corporation, headquarteredinChicago, engaged in the nonretail sale of paperproducts. It annually purchases and takes delivery inIllinois directly from outside the state goods and materialsof a value exceeding $50,000. It is an employer engaged inand affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONRespondent is a labor organization within the meaningof Section2(5) of the Act.Ill.THEALLEGED UNFAIR LABOR PRACTICES'A.FactsThe Company's truckdrivers at all times have beenrepresented 'by Respondent. The latest bargaining agree-ment between Respondent and the Company, effectivefrom 1973 to 1976, contains a 31-day union-security clauseand specifies that layoffs are to be by reverse seniority-i.e., last hired, first laid off. Byers became employed by theCompany as one of several local-delivery truckdrivers inApril, 1967. He previously had driven truck for a number ofyears for other Chicago firms, during which time he was amember of a labor organization' known as Chicago TruckDrivers'Union (herein called Chicago Independent).'Chicago Independent is not affiliated with Respondent.Shortly after Byers' hire by 'the Company, companyofficials raised with him the possibility that he might haveto shift his union membership to Respondent. Byersresponded that he did not wish to'do that; that he had toomuch time in Chicago- Independent's retirement plan toabandon his membership in that union. The Company didnot press the issue, and, without further ado, proceeded toremit. health and welfare, pension, and dues payments toChicago Independent on behalf of Byers. Byers neverjoined Respondent, and no such payments ever were madeto Respondent' by or for him.IAlso known as "705 Chicago," "705 Independent," and the "FennerUnion."221 NLRB No. 37 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDMatters continued in this posture until December -1974,when business conditions caused the Company to lay offtwo drivers., Those selected, because least senior, wereHenry Bradtke2 and George Lee. They, along with all ofthe Company's nine local-delivery drivers except, Byers,belonged to Respondent.On December 30, 1974, Respondent's business agent,PeterAlex, paid a visit to the Company's warehousesuperintendent, Leo Goodman. Referring to the,layoffs ofBradtke and Lee, Alex told Goodman that, since theCompany's contract was with Respondent and not Chica-go Independent, it would have to recall Bradtke and Leeand lay off members of Chicago Independent first.Although Alex did not mention Byers by name, Goodmanunderstood him to be the point of reference smce he wasthe sole member of 'Chicago Independent among theCompany's drivers .3Goodman laid off Byers that same day, explaining as hedid that Respondent had demanded it. Byers was recalledMarch 31, 1975, at Respondent's request, pending theoutcome of this proceeding.Byers' job with the Company in all respects was identicalto those of the drivers belonging to Respondent.B.DiscussionThe General Counsel contends that Respondent causedtheCompany to lay off Byers because of improperconsiderations of union membership. Respondent's coun-terargument is summed up in this passage from its brief:Byers did not become a member of the 705 unit, as amatter of law, simply because he performed its work.Local 705 could lawfully claim that work for its unitmembers, albeit to the seniority detriment of Byers, if ithad a good faith belief that its actions were proper.As the passage implies, Respondent makes no contentionthat its action concerning Byers was in enforcement of itsunion security agreement with the Company.Resspondent's argument rests upon erroneous premises ofboth law and fact. First, since Byers' job in all , respects' wasindistinguishable from those of the drivers concededly inthe bargaining unit represented by Respondent, he was amember of that unit' as a matter of law, and had been sincehis hire ' in 1967. Second, there is no evidence-as opposedto assertions of Respondent's counsel-that Alex acted ona good-faith belief that Byers was not a unit member whenseeking his layoff. Alex, as noted, did not testify.The only indication of Alex's state of mind, in fact,derives from Goodman's testimony of his 'conversationwith Alex, in which Alex said that, since the Company'scontract was with Respondent and not Chicago Independ-2Bradtke'sname sometimesiserroneously spelled Radtke in thetranscript3 Findingsconcerning the Alex-Goodman conversation are based onGoodman's credible and unrefuted testimony. Alex did not testify4Respondent's assertions, in its brief, that the Company and Byersengaged in "deliberateconcealment" and "conspired" todelude Respon-dent concerningByers' status are rejectedas being devoid of record support.5Respondent suggestsin its brief that this matter perhaps could be bestresolved throughthe grievanceprocess.To the extent that this might be anargumentfor deferral under the doctrine of,Collyer Insulated Wire, A GulfandWesternSystems Co,192NLRB 837 (1971), it is rejected. To doent, it would have to recall Respondent'smembers andinstead lay off members of Chicago Independent.Respon-dent notwithstanding,this evidence amply supports theinference that union,not unit,membership considerationsunderlay Alex's actions .4Without quarreling with Respondent's view that a good-faith but mistaken belief in some circumstances can bedefense in cases of this sort,the present record does notsupport applicationof sucha principle.More particularly,there is no evidence overcoming the presumption ofillegality that attends a union's causing an employee to belaid off.SeeInternationalUnion-of OperatingEngineers,Local 18, AFL-CIO,204 NLRB 681(1973).By causing the Company' to layoff Byers because ofunion membership considerations,Respondent caused it todiscriminate against'him'in violation of Section 8(a)(3),thereby-itself violating Section 8(b)(2).Respondent by the'same conduct"restrained or coerced"Byers within themeaning of Section 8(b)(1)(A).5CONCLUSIONS OF LAW1.By causing Randolph Paper Company to discrimi-nate 'against Frank Byers in violation of Section 8(a)(3) of, theAct, as found herein, Respondent violated Section8(b)(2) and (1)(A) of the Act.2.This unfair labor practice affects commerce withinthe meaning of Section 2(6) and (7) of the, Act.Upon then basis of the foregoing findings of fact andconclusions of law, upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER6Respondent, Truck Drivers, Oil Drivers, Filling Stationand Platform Workers' Union Local' No. 705,' affiliatedwith the- International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and, Helpers of America, Chicago,Illinois,its officers,agents,and representatives, shall:1.Cease and desist from:(a) Causing Randolph Paper Company to lay off FrankByers in violation of Section 8(a)(3) of the Act.(b) In any like or relatedmanner restrainingor coercingemployeesin the exerciseof rights guaranteed by Section 7of the Act.2.Take-this affirmative action:(a)Notify Randolph Paper Company, in writing, that ithas no objection to the continued employment of FrankByers.(b)Make Frank Byers whole for any loss of pay andbenefits suffered because of the discriminationagainst him,backpay to be computed in accordance with F.W.otherwise would be to subjectByers to a process administeredby partieslikely to be hostileto his interests.Kansas MeatPackers, ADivisionofAnstoFoods, Inc.,198 NLRB 543 (1972).6All outstandingmotions inconsistent with this recommended Orderhereby are denied In theevent no exceptionsare filed as provided by Sec.102.46 ofthe Rules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as providedin Sec.102.48 of theRules and Regulations,be adopted by the Board andbecome itsfindings,conclusions,and Order, andall objections thereto shallbe deemedwaived forall purposes. TRUCK DRIVERS (RANDOLPH PAPER CO.)201WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its offices, meeting halls, and hiring halls inChicago, Illinois, copies of the attached notice marked"Appendix." 7 Copies of said notice, on forms provided bythe Regional Director for Region 13, after being signed byan authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices tomembers customarily are posted. Reasonable steps shall betaken to ensure that said notices are not altered, defaced,or covered by other material.(e)Sign and forthwith return sufficient copies of saidnotice to the Regional Director for Region 13 for postingby Randolph Paper Company, that employer being willing,at places where notices to employees customarily areposted.(1)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.T In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Chicago, Illinois, on June 25, 1975, inwhich we participated and had a chance to give evidence,resulted in a decision that we had committed certain unfairlabor practices in violation of Section 8(b)(1)(A) and8(b)(2) of the National Labor Relations Act, and thisnotice is posted pursuant to that decision.The National Labor Relations Act gives all employeesthe following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ourmembers that:WE WILL NOTcauseRandolph Paper Company tolay off Frank Byers in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of rights guaranteedby the Act.WE WILL notify Randolph Paper Company inwriting that we have no objection to the continuedemployment of Frank Byers.WE WILL make Frank Byers whole for any loss ofpay and benefits suffered because of the discriminationagainst him.TRUCK DRIVERS, OILDRIVERS,FILLING STATIONAND PLATFORM WORKERS'UNION LOCAL No. 705,AFFILIATED WITH THEINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA